Citation Nr: 1450756	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-21 066A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychological disorder, to include posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus.

4. Entitlement to service connection for an acquired psychological disorder other than PTSD, to include depressive disorder, not otherwise specified (NOS), and polysubstance dependence (hereinafter an acquired psychological disorder).

5.  Entitlement to service connection for PTSD.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his ex-wife


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1970 to October 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5.  

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disabilities, and the issues have been re-characterized as stated on the title page.  This will provide the most favorable review of the Veteran's claim in keeping with the Court's holding in Clemons.

The issues of entitlement to service connection for bilateral hearing loss, tinnitus, PTSD, and an acquired psychological disorder, other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus were denied in a December 2004 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

2.  Evidence received since the final December 2004 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for bilateral hearing loss and tinnitus.

3.  The Veteran's claim for entitlement to service connection for PTSD was denied in an August 2003 rating decision that was not appealed, nor was any new and material evidence submitted within the appeal period.

4.  Evidence received since the final August 2003 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The December 2004 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final December 2004 rating decision is new and material; the criteria to reopen the claim for service connection for bilateral hearing loss disability and tinnitus have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).

3.  The August 2003 rating decision that denied service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final August 2003 rating decision is new and material; the criteria to reopen the claim for service connection for PTSD have been met.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156(a), 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A (West 2014) shall be construed to require VA to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in 38 U.S.C.A. § 5108 (West 2014).  See 38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection that was previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  The United States Court of Appeals for Veterans Claims (Court) held that in determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) (2014) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  To determine whether new and material evidence has been received, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.  
Hearing Loss and Tinnitus 

In May 2004, the Veteran filed a claim to establish service connection for bilateral hearing loss and tinnitus.  The Veteran's claim was denied in a December 2004 rating decision because there was no evidence that these conditions were incurred in or otherwise etiologically related to active service.  Although the Veteran was notified of this rating decision and his appellate rights, he did not appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the December 2004 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In September 2007, the Veteran filed a petition to reopen his claims.  The Veteran's petition was denied in a March 2008 rating decision, which confirmed and continued the prior denial.  New and material evidence was received within one year of the rating decision.  Consequently, the Veteran's petitions to reopen were readjudicated in a July 2009 rating decision, which confirmed and continued the September 2007 rating decision. 

Although the AOJ previously denied the petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  If the Board determines that new and material evidence has not been received, the adjudication of the claim ends, and further analysis is neither required nor permitted.  Any decision that the AOJ may have made with regard to a new and material claim is not binding on the Board.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Evidence received since the last final December 2004 rating decision includes VA treatment records, VA examination reports and opinions, the Veteran's testimony at his May 2014 hearing, and lay statements.  All the evidence is new, in that it was not previously of record at the time of the December 2004 rating decision.  Furthermore, the evidence is material because it addresses in-service symptoms and post service symptoms of hearing loss and tinnitus.  Additionally, the VA examination reports address the relationship between the Veteran's current hearing loss and tinnitus and his active service.  As the evidence goes to the previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  Therefore, the Veteran's claims of entitlement to service connection for a bilateral hearing loss disability and tinnitus are reopened.

Acquired Psychological Disorder

In December 2002, the Veteran filed a claim to establish service connection for PTSD.  An August 2003 rating decision denied the claim on the basis that there was no indication that the Veteran was diagnosed with PTSD.  Although the Veteran was notified of this rating decision and his appellate rights, he did not perfect an appeal.  Additionally, new and material evidence in support of the claim was not received within the appeal period.  As such, the August 2003 rating decision became final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002); currently, 38 U.S.C.A. § 7105(c) (West 2014), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

In September 2008, the Veteran filed a petition to reopen his PTSD claim.  A July 2009 rating decision confirmed and continued the previous denial, finding that new and material evidence had not been received.  As discussed above, although the AOJ previously denied the petition to reopen, the Board is required to address the issue of new and material evidence in the first instance.  Evidence received since the final August 2003 rating decision includes VA treatment records, an April 2012 VA examination report, an August 2012 letter from L. C., and several lay statements.  All the evidence is new, in that it was not previously of record.  The lay statements from the Veteran and his ex-wife are material because they relate to the Veteran's in-service stressors and post-service symptoms.  The April 2012 VA examination report, VA treatment records, and August 2012 letter from L. C., a registered nurse, indicate diagnoses of PTSD, depressive disorder NOS, and polysubstance abuse.  As this evidence goes to previously unestablished elements for service connection, the Board finds that new and material evidence has been received.  Shade, 24 Vet. App. at 117.  On that basis, the Veteran's claim to entitlement for service connection for PTSD is reopened.  

ORDER

New and material evidence having been received, the claim of entitlement to service connection for PTSD is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for bilateral hearing loss is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the claim of entitlement to service connection for tinnitus is reopened, and to that extent only, the appeal is granted.


REMAND

After a review of the record, the Board concludes that a remand is necessary so that VA may fulfill its duty to assist the Veteran in substantiating his claims.

As noted in the introduction, the Veteran's claim for PTSD has been recharacterized as a claim for an acquired psychological disorder.  The Board notes that the Veteran was provided a VA PTSD examination in April 2012.  The examiner indicated that the Veteran was diagnosed with depressive disorder NOS, and polysubstance dependence, but did not opine whether either condition was related to service.  Moreover, with regard to PTSD, the examiner opined that although the Veteran had features of PTSD, he did not meet the full criteria for PTSD.  Initially, the Board notes that the examiner did not address the Veteran's alleged military stressors.  Rather, the examiner focused exclusively on the Veteran's childhood trauma and post-service risk taking behaviors.  Additionally, the examiner stated that the Veteran's symptoms did not cause clinically significant distress, but provided no explanation for that conclusion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (noting that an opinion is considered probative if it is definitive and supported by detailed rationale).  Accordingly, a remand is necessary so VA can provide the Veteran with another VA examination to determine the nature, extent, and etiology of any identified psychological disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.).

With regard to the Veteran's claim for bilateral hearing loss, the Veteran was provided a VA audiological examination in May 2012.  The audiologist indicated that the Veteran's service treatment records (STR) were not located and therefore not reviewed.  Instead, the audiologist relied on an August 2004 audiologist's inaccurate finding that the Veteran's enlistment audiogram indicated "mild high frequency hearing loss in the left ear although within normal limits by VA standards."  The Board notes that the Veteran had defective left ear hearing at entrance and therefore the August 2004 and May 2012 audiologists' findings that the Veteran's hearing was within normal limits by VA standards is inaccurate.  Moreover, in opining that it was less likely than not that the Veteran sustained noise damage due to military service, the May 2012 examiner did not address the lay statements from the Veteran, his ex-wife, and friend.  In light of the above, the May 2012 opinion is inadequate and an addendum opinion is needed.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination must consider lay evidence of in-service incurrence and continuity of symptomatology since service); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate).  

With regard to the claim for tinnitus, the May 2012 VA audiologist opined that it was as likely as not that the Veteran's tinnitus was a symptom associated with his hearing loss.  As such, adjudication of the tinnitus claim is inextricably intertwined with the Veteran's bilateral hearing loss claim and must be remanded pending further development and readjudication of the hearing loss claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Central Iowa Health Care System, and any associated outpatient clinic records dated from August 2013 to the present.  All attempts to obtain these records must be documented in the claims file.

2.  The AOJ should take all appropriate steps to verify the Veteran's claimed stressors, to include those described in his February 2009 Form 21-078, including forwarding a copy of the Veteran's military personnel records, together with the stressor information that has been obtained, to the Joint Services Records Research Center (JSRRC).  Ask the JSRRC to provide any additional information available regarding the Veteran's stressors.  The Veteran should also be invited to submit any supporting evidence, including lay evidence from fellow service members.  All actions to verify the alleged stressors should be fully documented in the claims file.  If the information provided by the Veteran lacks sufficient specificity to be verified, the AOJ should make a formal finding to that effect.

3.  Obtain the deck logs from the USS Midway from April 1972 through August 1973 and associate them with the claims file.

4.  Determine if any of the Veteran's stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity, and have been sufficiently corroborated or verified. 

5.  Thereafter, schedule the Veteran for another VA examination.  The Veteran's claims file and a copy of this remand must be made available to, and contemporaneously reviewed by, the examiner.  The examiner should diagnose and list all current psychological disorders.  Then, the examiner should address the following: 

a.  State whether the Veteran has or had PTSD at any time during the appeal.  In doing so, the examiner should address the letter from L. C. and VA treatment records also indicating that the Veteran is diagnosed with PTSD.  If the examiner finds that the Veteran does not meet the criteria for a diagnosis of PTSD, the examiner should explain what aspects of the criteria are not met.

b.  If the Veteran is diagnosed with PTSD, state whether it is at least as likely as not (50 percent probability or more) that his PTSD began in service or is otherwise related to service.  If PTSD is diagnosed, the examiner must identify the specific stressors that caused PTSD.

c.  State whether it is at least as likely as not (50 percent or greater degree of probability) that any diagnosed acquired psychological disorder, to include depressive disorder NOS and polysubstance dependence, had its onset in service or is otherwise etiologically related to active service. 

d.  State whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's polysubstance dependence is caused by, or aggravated by any diagnosed acquired psychiatric disorder.

In formulating the above opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

The term "aggravation" is a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with return to the baseline level of disability. 

If aggravation is present, the examiner should indicate, to the extent possible, the approximate level of severity of the substance abuse disorder (i.e., a baseline) before the onset of the aggravation.

A complete rationale should be provided for any opinion or conclusion expressed.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should provide a detailed reason as to why, including a statement as to what information would be needed in order to form an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  Obtain an addendum opinion from the same examiner who conducted the May 2012 VA audiological examination or, if unavailable, the Veteran should be provided a new VA examination.  If the May 2012 VA examiner determines that an additional audiology examination of the Veteran is necessary to provide the requested opinions, then one should be scheduled.  The claims file, to include the Veteran's STRs and a copy of this remand must be provided to the examiner in conjunction with the examination.

The examiner is asked to address the following questions:

a.  Whether it is at least as likely as not (50 percent or greater degree of probability) that right ear hearing loss is causally related to military service.  

b. Whether the Veteran's left ear hearing loss worsened in service and, if so, whether it is clear an unmistakable (obvious and manifest) that it was not aggravated beyond the natural progression of the disability by service.  In other words, is it clear and unmistakable that any increase is due to the natural progression of the disease.

In rendering the requested opinions, the audiologist must specifically address the testimony and lay statements concerning in-service and post-service audiological symptoms.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disease.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  In other words, the examiner must not rely solely on the absence of hearing loss in service as the basis for a negative opinion.

The examiner must provide complete rationales for all conclusions reached.  If the examiner determines that an opinion cannot be given without resort to mere speculation, then the examiner should provide a detailed reason as to why, including what information would be needed in order to form an opinion.  Jones v. Shinseki, 23 Vet. App. 382 (2010).

7.  Finally, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, if warranted, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


